Citation Nr: 1619910	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to an initial increased disability rating in excess of 20 percent for myofascitis and disc space narrowing and sclerosis between T11 and T12 (claimed as low back condition with pain), to include whether the reduction in the disability rating from 20 percent to 10 percent, effective April 1, 2013, was proper.

4. Entitlement to an initial increased disability rating in excess of 10 percent for status post-surgery, C6, C7 posterolateral foraminotomy.

5. Entitlement to an initial compensable rating prior to April 1, 2013, and 10 percent as of April 1, 2013, for status post right shoulder surgery, rotator cuff injury.

6. Entitlement to an initial compensable rating prior to April 1, 2013, and 10 percent as of April 1, 2013, for status post left shoulder surgery, rotator cuff injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, E.B.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issues of entitlement to an initial increased disability rating in excess of 20 percent for myofascitis and disc space narrowing and sclerosis between T11 and T12 (claimed as low back condition with pain), to include whether the reduction in the disability rating from 20 percent to 10 percent, effective April 1, 2013, was proper; entitlement to an initial increased disability rating in excess of 10 percent for status post-surgery, C6, C7 posterolateral foraminotomy; entitlement to an initial compensable rating prior to April 1, 2013, and 10 percent as of April 1, 2013, for status post right shoulder surgery, rotator cuff injury; and entitlement to an initial compensable rating prior to April 1, 2013, and 10 percent as of April 1, 2013, for status post left shoulder surgery, rotator cuff injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate a current diagnosis of a right knee condition.

2. The competent medical evidence does not demonstrate a current diagnosis of a left knee condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran participated in the Benefits Delivery at Discharge program, and in November 2008 was afforded fully compliant notice in relation to his claims, to include information regarding the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has a duty to assist the appellant in the development of the claims. This duty includes assisting in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Outstanding medical records were identified at the March 2016 Board hearing that were not of record.  These have been obtained and associated with the record.  Furthermore, the Board has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, as stated above, in March 2016, the Veteran testified at a Board hearing over which a Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

With respect to the issues decided herein, during the Board hearing, the Veterans Law Judge clarified the issues on appeal and solicited information regarding the onset and nature of his symptomatology.  The appellant was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the Veterans Law Judge asked questions directed at identifying whether the criteria for a grant of the claims were met.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims that has not thereafter been submitted.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service, such as arthritis, or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit  has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the Board hearing that he has sustained a disability to his bilateral knees, not from an injury but from daily wear and tear during his military training.  He stated that his symptoms have continued since separation from service.  

The in-service treatment records are negative for report of, treatment for, or diagnosis of a bilateral knee condition or a disorder of the legs or the knees other than a skin disorder.

Post-service VA treatment records indicate the Veteran has complained of knee pain and arthralgia of the knees was noted.  A radiologic examination conducted in September 2013 was an unremarkable examination as it revealed no visible fractures or destructive osseous lesion.  There were also no visible degenerative changes or effusions.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a bilateral knee condition must be denied.

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran may have been treated for symptoms of the bilateral knees following service.  However, there is no indication the Veteran had a bilateral knee disability in service nor does he have a current diagnosis of such.  Specifically, the September 2013 radiological examination was unremarkable and an actual diagnosis of a bilateral knee condition was not made.  The Board notes that VA is not authorized to grant service connection for symptoms alone without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to the foregoing, the Board recognizes that the Veteran may experience pain in his bilateral knees; however, the Board notes that pain does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted). 

The Board notes the only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has a bilateral knee condition that is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2013), as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer). 

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of bilateral knee disorders.  As the preponderance of the evidence is against the Veteran's claims, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the Veteran's claims for initial increased disability ratings, the Veteran testified at the Board hearing that the current ratings do not accurately reflect his current symptomatology as his conditions have worsened since the last VA examination.

The Board notes that the Veteran was indeed afforded a VA examination in April 2013, over three years ago, for his low back, cervical spine, and bilateral shoulders.  In light of the assertions of worsening disabilities, the Veteran should be afforded VA examination to determine the current severity of his service-connected myofascitis and disc space narrowing and sclerosis between T11 and T12; status post-surgery, C6, C7 posterolateral foraminotomy; status post right shoulder surgery, rotator cuff injury; and status post left shoulder surgery, rotator cuff injury.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. Following completion of the above, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected myofascitis and disc space narrowing and sclerosis between T11 and T12.  The claims folder must be made available to the examiner in conjunction with the examination.  The examination report should comply with all appropriate protocols for rating spine disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracic spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

All indicated studies, including range of motion studies in degrees, should be performed. 

If feasible, the examiner should assess any additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion/information, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

3. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected status post-surgery C6, C7 posterolateral foraminotomy.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating spine disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

All indicated studies, including range of motion studies in degrees, should be performed. 

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion/information, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

4. Schedule the Veteran for a VA examination or examinations to determine the current severity of his service-connected status post bilateral shoulder surgery, rotator cuff injury.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should obtain a detailed clinical history from the Veteran.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The VA examiner should provide the range of motion of the Veteran's shoulders and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The VA examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the VA examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the shoulders are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The VA examiner should comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The VA examiner should also note the presence of any ankylosis.

An explanation should be given for all opinions/information and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

5. Upon completion of the foregoing, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


